Citation Nr: 1204737	
Decision Date: 02/07/12    Archive Date: 02/16/12

DOCKET NO.  06-38 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama



THE ISSUE

Entitlement to a total rating for compensation purposes based on individual unemployability (TDIU).  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The Veteran had active service from January 1968 to January 1970.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2005 decision by the RO which denied the benefits sought on appeal.  The Board remanded the appeal for additional development in October 2010.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim have been obtained by VA.  

2.  The Veteran's service-connected disabilities include PTSD, rated 70 percent disabling and duodenal ulcer; rated 20 percent disabling.  The combined rating is 80 percent.  

4.  The Veteran was a machine operator when he retired on disability due to a work-related back injury in 1993; he has a 10th grade education, additional occupational experience as a panel assembler and is part owner in a car dealership.  

5.  The Veteran's service-connected disabilities are not shown to preclude him from securing and following substantially gainful employment.  


CONCLUSION OF LAW

The criteria for a total disability rating based on individual unemployability due to service-connected disabilities have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.3, 4.16 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before addressing the merits of the Veteran's claims, the Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  38 C.F.R. § 3.159 (2011).  This must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

The notification obligation in this case was accomplished by way of a letter from the RO to the Veteran dated in November 2004.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

With respect to the duty to assist in this case, the Veteran's service treatment records and all VA and private medical records have been obtained and associated with the claims file.  The Veteran was examined by VA during the pendency of this appeal and was afforded an opportunity for a hearing, but declined.  Further, neither the Veteran nor his representative have made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the issue addressed in this appeal, and have not argued that any error or deficiency in the accomplishment of the duty to notify and duty to assist has prejudiced him in the adjudication of his appeal.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006).  

Based on a review of the claims file, the Board finds that there is no indication in the record that any additional evidence relevant to the issue to be decided herein is available and not part of the claims file.  See Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Therefore, the Board finds that duty to notify and duty to assist have been satisfied and will proceed to the merits of the Veteran's appeal.  

TDIU

Under the applicable criteria, a total disability rating for compensation based upon individual unemployability may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011).  

Moreover, regardless of the combined evaluation, when a Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, that person shall be rated totally disabled.  38 C.F.R. 
§ 4.16(b).  

In determining whether an individual is unemployable by reason of service-connected disability, consideration must be given to the type of employment for which the veteran would be qualified.  Such consideration would include education and occupational experience.  See Hyder v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. Derwinski, 1 Vet. App. 326, 331- 332 (1991).  Age may not be considered a factor.  38 C.F.R. § 3.341 (2010).  Unemployability associated with advancing age or nonservice-connected disability may not be used as a basis for assignment of a total disability rating.  38 C.F.R. § 4.19 (2010).  

In the instant case, the Veteran's service-connected disabilities include PTSD, rated 70 percent disabling and duodenal ulcer, rated 20 percent disabling.  The combined rating is 80 percent.  Thus, the Veteran meets the schedular criteria for TDIU.  

As noted in the October 2010 remand, the evidence of record at that time included two VA medical opinions, a September 2005 opinion that the Veteran's PTSD rendered him unemployable, and an October 2005 opinion that the Veteran was not unemployable due to his PTSD, alone.  Given the conflicting medical opinions and the absence of relevant VA treatment records, the Board remanded the appeal to obtain all VA treatment records and for a psychiatric examination to determine the current severity of the Veteran's PTSD and, more specifically, to ascertain whether his service-connected disability rendered him unemployable.  

In this regard, the Board notes that all requested development was accomplished by the AMC, including the receipt of additional medical reports and administrative records from the Social Security Administration (SSA) pertaining to the Veteran's award of a Social Security disability in 1995.  Those records showed that the Veteran was found to be totally disabled by SSA in 1995, due to a work-related back injury in 1993, with additional mood disorder associated with his physical disabilities.  Parenthetically, the Board notes that prior to the SSA award, the evidentiary record did not show any specific complaints or findings for PTSD.  

As to the favorable September 2005 VA opinion, the Board notes that the examiner did not provide any clinical findings regarding the Veteran's mental status or offer any explanation or analysis as to the basis for the conclusions reached, other than asserting that she "cannot imagine [the Veteran] being employable from a psychiatric point of view."  Also significant is that this examination primarily addressed the Veteran's physical medical problems.  

In contrast, the October 2005 VA psychiatric examination report included a description of the Veteran's complaints, medical history and clinical findings on mental status examination.  The examiner noted that the Veteran's primary complaint was chronic pain.  The Veteran reported depression, especially when he's in pain, nightmares three times a week, some hypervigilance and exaggerated startled response, hopelessness, and that he avoided crowds.  He also reported suicidal ideations in the past, but no plans or intent.  Mental status findings were essentially within normal limits and showed the Veteran was alert and well oriented with no delusions, hallucinations or overt psychosis.  The diagnoses included PTSD and major depressive disorder, and the Global Assessment of Functioning (GAF) score was 49.  The examiner indicated that while the Veteran had some functional impairment due to his PTSD, he opined that his PTSD, alone did not render him unemployable.  

At the direction of the Board remand, the Veteran was examined by VA psychiatric services in January 2011.  The examiner reviewed the claims file and included a detailed description of the Veteran's complaints, medical history, and clinical findings on examination.  The Veteran reported that he lived alone since his wife had died two years earlier, and said that he was lonely and didn't know what to do with himself.  He said that he talked with one woman on the phone and sits with another woman at church, but doesn't get out much to meet people.  He reported that he was unable to engage in any strenuous activities because of chronic pain, and that he walked and did isometrics for exercise.  The Veteran reported infrequent suicide ideations, but adamantly denied any intent.  The examiner noted that while there was some mild impairment of recent memory, his remote and immediate memory were normal.  The Veteran reported intrusive and distressing recollections of his Vietnam experiences, feelings of detachment, avoidance behavior, hypervigilance, exaggerated startled response, and difficulty concentrating.  

On mental status examination, he was well oriented, neatly groomed and appropriately dressed, and cooperative and attentive during the interview.  He appeared depressed and anxious, and his affected was appropriate but constricted.  The diagnoses included PTSD and depressive disorder, not otherwise specified.  The examiner commented that the Veteran's current depression appeared to be primarily related to the recent death of his wife and unrelated to his PTSD, and rendered a GAF score for current functioning of 51 for both diagnoses, (PTSD and depressive disorder).  The examiner indicated that because of the overlapping symptoms associated with each diagnosis, it was not possible to give a single score for PTSD alone, but estimated that the GAF score for PTSD would be in the range of 55-60, or consistent with moderate impairment.  The examiner opined that the Veteran's PTSD symptoms would most likely cause moderate impairment, and that he was not totally disabled, occupationally or socially, by reason of his PTSD.  

The VA outpatient notes showed that the Veteran was seen on numerous occasions from 2003 to 2011, primarily for psychiatric counseling and treatment.  Overall, the Veteran's complaints and the clinical findings from those reports were not significantly different from the October 2005 VA examination report, and showed periods of depression and anxiety, particularly after the death of his wife in 2009.  When seen in July 2009, the Veteran reported significant grief, difficulty sleeping and poor appetite since the sudden death of his wife in March 2009.  He reported suicidal thoughts but said that he would not follow through because of his religious beliefs and did not want to hurt his family.  In March 2010, the Veteran reported that he was doing better and that his new relationship (with a woman) was going well.  He also reported that he and a friend had bought a car dealership and that he was enjoying the enterprise and was making a little profit.  He reported periods of grief, but said that it was not as severe.  More recent VA outpatient notes in February, March and September 2011, showed that the Veteran was more socially active and that his emotional and mental state was much improved.  The Veteran reported that he had a new outlook on life and that his anxiety, while still present, was much less.  He reported some continued avoidance and isolative behavior, but fewer nightmares and was able to express his emotions with his girlfriend.  

The Veteran's GAF scores from 2003 to 2011, ranged from 40 to 58.  While the Board has considered the degree of functioning as evidenced by the reported scale scores, they are but one factor for consideration in assigning a disability rating.  As outlined above, the Board finds that when all of the evidence and findings are considered, including the degree of functioning as evidenced by the reported scales, the record still does not establish the Veteran to be unable to secure or follow a substantially gainful occupation.  

During the pendency of this appeal, the Veteran was also examined by VA to determine whether his duodenal ulcer disorder had any significant impact on his employability or otherwise rendered him unemployable.  When examined by VA in December 2010, the Veteran complained of belching, nausea and vomiting, and asserted that his dyspepsia and reflux prevented him from doing any strenuous physical chores.  On examination, there was no evidence of anemia, weight loss, hematemesis or melena, or post-prandial symptoms.  The examiner noted that an EGD in 2006 was normal and that the ulcer condition had been otherwise stable since then, with no incapacitating episodes.  The examiner opined that the Veteran's ulcer disease had no significant affect on his usual activities and did not prevent him from any form of gainful employment.  

In an addendum report, dated in October 2011, the examiner indicated that he had reviewed the claims file and that the only residuals of the Veteran's ulcer condition was gastritis and GERD symptoms, and that they had only a minimal affect on his activities of daily living.  The examiner also indicated that the ulcer condition did not require any emergency treatment or hospitalizations, and opined that there was no physiological reason that his ulcer condition would prevent physical labor.  

Based on the medical opinions and the objective evidence of record, the Board finds the preponderance of the evidence fails to show that the Veteran's service-connected PTSD, alone, or in combination with his only other service-connected disability, duodenal ulcer, precludes substantially gainful employment.  

While the Board does not dispute that the Veteran experiences some impairment due to his service-connected disabilities, the degree of impairment is adequately reflected by the current combined schedular rating of 80 percent.  See Van Hoose v. Brown, 4 Vet. App. 361 (1993).  However, the Veteran's service-connected disabilities have not been so severely disabling as to have rendered him or the average person similarly situated unable to secure or follow substantially gainful employment, nor does the evidence of record reflect that his service-connected disabilities would render him individually unable to follow substantially gainful employment.  

Accordingly, the Board finds that the evidence does not demonstrate that the Veteran's service-connected disabilities, alone, renders him unable to secure or follow a substantially gainful employment.  



ORDER

Entitlement to TDIU is denied.  




____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


